McAdam, J.
The plaintiff testified that after doing less than quarter of the work contracted to be done on the employment of Coburn, he abandoned it and refused to proceed further, being dissatisfied with Coburn’s financial condition. Having abandoned the work in an unfinished state, the plaintiff left himself without any remedy on his special agreement with Coburn. The plaintiff and his witnesses unite in saying that after' this abandonment the defendant, as owner of the building on which the work was commenced, told the plaintiff that he did not want the work stopped, to proceed and complete it, and that he (the defendant) would pay the bill. This amounted in law to a rescission of the former contract with Coburn, and the making of an independent contract with the defendant, by which he was to pay the original contract price. It was not an undertaking by the defendant to pay Coburn’s debt, or to see that Coburn’s debt was paid, but an original promise by the defendant to pay his own. The case falls within the principles declared in Devlin v. Woodgate, 34 Ba. b. 252; Quaintard v. De Wolf, Id. 97; Huber v. Ely, 45 Id. 169 ; King v. Despard, 5 Wend. 227. The jury having found for the *455plaintiff, I am bound by the facts as established by their verdict.
There was no error of law committed, and the motion for a new trial must be denied. No costs.